Citation Nr: 1827727	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-13 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for sleep problems.

2.  Entitlement to service connection for sleep problems.

3.  Entitlement to service connection for hypersomnolence

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to an initial evaluation in excess of 50 percent for the period prior to May 26, 2013 for a mood disorder, not otherwise specified (NOS).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Douglas Sullivan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to June 1988 and from February 2003 to March 2003.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2015 the Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the claim file. 

In March 2016 the Board remanded these issues for additional development.

The Board notes that in a June 2014, the RO granted the maximum disability rating of 100 percent for mood disorder effective May 26, 2013.  Therefore, the Board will focus on the appeal period prior to May 26, 2013 to determine if a disability rating in excess of 50 percent for mood disorder is warranted.

The Board also notes that service connection for sleep apnea, claimed as sleep disorder was denied in a June 2007 rating decision on the basis that a sleep apnea had not been diagnosed.  In July 2010, the Veteran submitted a new claim for several issues including sleep problems, sleep apnea and hypersomnolence.  A properly diagnosed disease or injury cannot be considered the same factual basis as a distinctly diagnosed disease or injury.  Therefore, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.  See Ephraim v. Brown, 82 F.3d 399 (Fed.Cir.1996).  Boggs v. Peake, 520 F.3d 1330 (2008).  The Veteran had been denied service connection for sleep apnea; he now claims he has been diagnosed with hypersomnolence.  This constitutes a new claim for hypersomnolence and is not part of the request to reopen the claim for service connection for sleep apnea.  Accordingly, the Board has listed the issues separately on the title page of the decision and will consider the issues separately.

The issues of entitlement to service connection for sleep problems, hypersomnolence, a low back disability and a neck disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 2007 rating decision, the RO, in part, denied service connection for sleep apnea claimed as sleep problems. 

2.  Evidence received since the June 2007 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for sleep problems.

3.  For the period prior to May 26, 2013, the Veteran's service-connected mood disorder NOS was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment was shown.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.113 (2017).

2.  New and material evidence has been received since the June 2007 denial, and the claim of entitlement to service connection for sleep problems is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for an initial evaluation in excess of 50 percent for service-connected mood disorder NOS for the period prior to May 26, 2013have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 9435 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


I.  Claim to Reopen

The Veteran filed claim for service connection for sleep apnea claimed as sleep problems which was denied in a June 2007 rating decision.  The sleep problems disability was denied on the basis that the Veteran did not have a current sleep problem disability as a March 2007 VA examination noted that there was no pathology to render a diagnosis.  The Veteran was notified of this decision but did not appeal.

As the Veteran did not appeal the June 2007 rating decision, that decision is now final based on the evidence then of record.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran sought to reopen his claim for service connection for sleep problems including sleep apnea in July 2010. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the June 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the June 2007 rating decision includes an August 2010 treatment report from a private physician in which he indicated that the Veteran has had a diagnosis of sleep apnea and hypersomnia since 2003.

The prior denial of service connection for a sleep problems disability was based on a lack of evidence of a current sleep problems disability.  The August 2010 treatment report from a private physician provided evidence of a current sleep problems disability as a diagnosis of sleep apnea was provided.

Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a sleep problems disability have been met.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156. 






II.  Increased Rating

Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his mood disorder NOS.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

In this case, the RO granted service connection for a mood disorder NOS and assigned an initial 30 percent disability evaluation, effective July 9, 2010 under Diagnostic Code 9435.  A February 2013 rating decision increased the evaluation assigned to the Veteran's service-connected mood disorder NOS to 50 percent, effective July 9, 2010.  

In an August 2015 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected mood disorder NOS to 100 percent, effective May 26, 2013, the date the Social Security Administration (SSA) found the Veteran disabled as a result of his psychiatric disability.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula for mental disorders, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

VA has changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014). 

As the Veteran's claim was certified to the Board prior to this date, the amendment is not applicable, and as such, the DSM-IV applies to the Veteran's claim, and it is appropriate to consider GAF scores as a factor in assessing the severity of his psychiatric disorder.

Factual Background and Analysis

An August 2010 treatment report authored by a private psychiatrist noted that the Veteran had depression and had developed a tremendous amount of frustration, anger and resentment over his perception of unfair treatment.  His current depressive symptoms included apathy, sleep difficulties, fatigue, low mood, thoughts of death and concentration difficulties.

Another August 2010 treatment report authored by the same private psychiatrist indicated that the Veteran had good relationships with his mother and 5 of his siblings.  He had been married twice and his current marriage to his second wife was described as "rocky".  He currently was working as a fireman and enjoyed playing videos and music as well as fishing and electronics.  He never had a problem with substance abuse but drank daily and used marijuana to help him with his sleep.  It was noted that the Veteran found himself more easily angered and he got easily frustrated.  He had lost most of his friends with the exception of one who complained that the Veteran was hard to be around.  He had become apathetic and was frustrated.  He had problems with his wife and complained that the littlest things made him snap.  He did not sleep well at night and complained that his memory was not as good as it used to be.  On examination, he was an irritable appearing individual who was generally polite and cooperative during the examination.  He was clean and casually dressed and his speech was unremarkable.  He was well groomed and walked with a normal gait.  His eye contact and rapport were fair and he was responsive to questioning.  He had trouble sleeping and his energy was poor.  He did not have any problems with tearfulness but his sex drive was reduced.  He described himself as angry, disappointed, sad and irritable.  He had thoughts of wondering how people would feel if he was not around but had no actual thoughts of killing himself and had no homicidal thoughts.  He denied hallucinations or delusions.  He denied obsessions, compulsions or phobias.  Concentration, attention and memory were described as poor.  His intelligence was average.  The psychiatrist noted that the Veteran had become apathetic and fairly hard to deal with.

The Veteran underwent a VA examination in September 2010.  The Veteran reported severe symptoms of anger, frustration and chronic pain which were constant, continuous or ongoing.  These symptoms affected his totally daily functioning which resulted in impaired interpersonal relationships and difficulty finding work.  He also had trouble sleeping.  He did not have a history of violent behavior and had no history of suicide attempts.  He had not received psychotherapy treatment within the last year and had not been hospitalized for a psychiatric disability.  The Veteran currently had good relationships with his mother, father and 3 siblings.  There had been no major changes in his daily activities since he developed his mental condition.  There had been some major social functional changes as he now had difficulty getting along with others.  He had been working as a firefighter for the past 9 months and his relationships with his coworkers and supervisor were "okay".  He had not lost any time from work.  On examination, orientation was within normal limits and appearance, hygiene and behavior were appropriate.  His affect and mood showed signs of extreme anger.  Communication and speech were within normal limits.  Panic attacks were absent.  There was no suspiciousness, delusions or hallucinations.  Obsessive-compulsive behavior was absent and his thought processes were appropriate.  He did not have slowness of thought or appear to be confused.  His judgment was not impaired and his abstract thinking was normal.  His memory was within normal limits and he did not have suicidal or homicidal ideation.  The diagnosis was a mood disorder NOS and the Veteran was assessed a GAF score of 57.  The examiner indicated that the Veteran was capable of managing benefit payments and had decision making capacity.  Mentally, he did not have difficulty performing activities of daily living.  He did have difficulty establishing and maintaining effective work/school and social relationships because he was irritable and had difficulty interacting with others.  The examiner opined that the best description of the Veteran's current psychiatric impairment was psychiatric symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the person was functioning satisfactorily with routine behavior, self-care and normal conversation.  This was supported by the Veteran's severe anger and irritability.  He had no difficulty understanding commands and did not appear to pose any threat of danger or injury to self or others.

After reviewing evidence of record as a whole, the Board finds that the assignment of an initial disability rating greater than 50 percent for the Veteran's service-connected mood disorder NOS for the period prior to May 26, 2013 is not warranted. 

In this regard, the evidentiary record was negative for speech that was intermittently illogical, obscure or irrelevant; spacial disorientation; or near-continuous panic or depression affecting his ability to function independently.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  While the Veteran reported having issues related to his interpersonal relationships, his social impairment more closely contemplates the currently assigned 50 percent evaluation for this time period.  Notably, the Veteran had difficulty in establishing and maintaining effective work and social relationships because he was irritable and had difficulty interacting with others.  The Veteran also had a "rocky" relationship with his current wife while his severe symptoms of anger, frustration and chronic pain affected his totally daily functioning which resulted in impaired interpersonal relationships and difficulty finding work.

However, both the August 2010 psychiatrist and September 2010 VA examiner noted that the Veteran had been able to maintain good relationships with some of his family while the September 2010 VA examiner also noted that the Veteran's relationships with his coworkers and supervisor were "okay".    

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment during this period more closely contemplates a 50 percent evaluation as he continued to be married to his second wife and had relationships with his mother, 5 of his siblings and one friend.  

The Veteran's thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of paranoia or suicidal or homicidal ideation.

As noted above, the Veteran's symptoms include apathy, sleep difficulties, fatigue, low mood, thoughts of death and concentration difficulties

However, while the Board accepts that the Veteran's mood disorder NOS has effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  

Indeed, at no point in this time period did the VA examiner or any other examiner or treating physician find that the Veteran's mood disorder NOS caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

In fact, the Board notes that the September 2010 VA examiner assigned a GAF score of 57, which indicates moderate symptoms and moderate difficulty in social, occupational, or school functioning.  The Board also notes that the September 2010 VA examiner also specifically described the Veteran's symptoms as occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation, which fits squarely for the criteria for a 30 percent evaluation under the General Rating Formula.  

Despite the fact that this description actually correspond squarely with a lesser disability rating, the Board will still assign the current 50 percent disability rating for mood disorder NOS.  However, a rating in excess of 50 percent is clearly not available based on these findings.

Thus, while the record demonstrates that the Veteran did have some social and occupational impairment which impacted his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran had some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed a 50 percent rating.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of a 50 percent rating.

Accordingly, this evidence demonstrates that the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  As discussed, the evidence also weighs strongly against finding that his disability was manifested by total social impairment as the Veteran had been able to maintain relationships with most of his family and a friend.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for a 50 percent disability rating, and neither a 70 or 100 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial rating in excess of 50 percent for service-connected mood disorder NOS for the time period prior to May 26, 2013 must be denied.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for sleep problems is reopened.

Entitlement to an initial evaluation in excess of 50 percent for the period prior to May 26, 2013 for a mood disorder, NOS is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims on appeal.

The Veteran has argued that he has sleep problems which were either incurred in or aggravated by service, or are caused by or aggravated by the service connected mood disorder.  Additionally, he testified that his service-connected shoulder disability was most likely the cause of his sleep problems.

Notably, in its March 2016 remand, the Board instructed the AOJ to obtain treatment records from the Piedmont Sleep Disorder Center which reportedly provided diagnoses of sleep apnea and hypersomnolence.  The Board also instructed that if a diagnosis of sleep apnea was shown in the records requested as part of the remand so as to support reopening the previously denied claim, a VA opinion as to the etiology of the identified sleep disorder was needed prior to deciding the claim.

Per the March 2016 remand instructions, attempts were made to obtain treatment records from the Piedmont Sleep Disorder Center.  However, this development found that no treatment records from the Piedmont Sleep Disorder Center were available.  Accordingly, the Veteran was not scheduled for a VA examination as the record still did not contain evidence of current sleep disorders and hypersomnolence disabilities.

As detailed above though, an August 2010 treatment report has been associated to the file in which a private physician indicated that the Veteran has had a diagnosis of sleep apnea and hypersomnia since 2003.

As a result, the Board now finds that further development is warranted so an examiner can provide an opinion as to whether any current sleep problems or  hypersomnolence disability was related to service to include being caused or aggravated (made permanently worse) by a service-connected disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's claimed low back and neck disabilities, the Veteran underwent a VA examination in March 2005 but no etiology opinion was provided. 

In an August 2010 correspondence, a private physician noted that the Veteran had neck and back pain which he developed while in the Army.

Per the March 2016 Board remand instructions, the Veteran underwent a VA examination in October 2016.  The VA examiner opined that it was less likely than not that the Veteran's low back and neck disabilities were incurred or caused by the claimed in-service event, injury or illness.

However, while the October 2016 addressed the Veteran's service connection claims on a direct basis, as noted in the March 2016 Board remand, the Veteran has also argued that his neck and back disability are aggravated by his now service connected shoulder disability.

As a result, the Board finds that further development is warranted so an examiner can provide an opinion to determine whether the Veteran has current low back and neck disabilities that are related to his active duty service to include as being caused or aggravated by his service-connected left shoulder disability.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c) (4).

Thus, the Board finds that the evidence currently of record is insufficient to resolve the claims for entitlement to service connection for sleep problems, hypersomnolence, a low back disability and a neck disability, and that further opinion in connection with these claims is necessary for a fully informed evaluation of the claim on appeal.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's claim for a TDIU, the Board notes that further development and adjudication of the Veteran's service connection claims may provide evidence in support of his claim for TDIU.  See, Henderson, supra; Harris, supra.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination to determine the etiology of the claimed sleep disorders and hypersomnolence disabilities

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorders and hypersomnolence disabilities are related to any incident of the Veteran's active duty service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current sleep disorders and hypersomnolence disabilities that are caused or aggravated by his service-connected mood disorder or left shoulder disability. 

If the examiner finds that the Veteran has a sleep disorders or hypersomnolence disability that has been permanently aggravated/worsened by his service-connected mood disorder or left shoulder disability, to the extent feasible, the degree of worsening should be identified.  

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

3.  Schedule the Veteran for a VA examination to determine the etiology of the claimed low back and neck disabilities.

Based on a review of the record and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back and neck disabilities are related to any incident of the Veteran's active duty service.  

The examiner should also provide an opinion as to whether if it is at least as likely as not (at least a 50 percent probability) that the Veteran has a current low back and neck disability that are caused or aggravated by his service-connected left shoulder disability. 

If the examiner finds that the Veteran has a low back or neck disability that has been permanently aggravated/worsened by his service-connected left shoulder disability, to the extent feasible, the degree of worsening should be identified.  

In making this determination, the examiner should specifically address the August 2010 correspondence of a private physician in which he noted that the Veteran had neck and back pain which he developed while in the Army.

All opinions expressed by the examiner must be accompanied by a complete rationale.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


